Exhibit 10.29

POINT CADET COMPROMISE AND SETTLEMENT AGREEMENT

THIS AGREEMENT is made and entered on the 15th day of August, 2002, by and
between the following parties—

the SECRETARY OF STATE for and on behalf of the State of Mississippi in his
capacity as land commissioner for the State of Mississippi and as trustee of the
Public Trust for Tidelands and Submerged Lands (STATE);

the CITY OF BILOXI, a municipal corporation (CITY);

the BOARD OF TRUSTEES OF STATE INSTITUTIONS OF HIGHER LEARNING in its own
capacity and on behalf of the University of Southern Mississippi, the Gulf Coast
Research Laboratory, and the J. L. Scott Marine Education Center (collectively
IHL); and

ISLE OF CAPRI CASINOS, INC. and RIVERBOAT CORPORATION OF MISSISSIPPI, a
Mississippi corporation, doing business as the Isle of Capri Casino (ISLE).

WHEREAS, STATE, CITY, IHL and ISLE desire to resolve long-standing, conflicting
claims and disputes in and to the following described property, in the City of
Biloxi, Second Judicial District of Harrison County, Mississippi:

Said property is bounded on the North by U. S. Highway 90, also known as East
Beach Boulevard; on the West by an extension into the Gulf of Mexico of the east
line of Lot 3, Block 4 of the Summerville Addition, a subdivision in the City of
Biloxi, a map or plat of said subdivision being of record in the Office of the
Chancery Clerk of Harrison County, Mississippi; on the South and East by the
Gulf of Mexico and/or Mississippi Sound and the Bay of Biloxi, LESS AND EXCEPT
the property covered and described in the Sublease and Agreement by and between,
Casino Parking, Inc., Covacevich Yacht & Sail, Inc. and the City of Biloxi on
September 24, 1993, a Recording Memorandum being of record in Book 263, Page 97,
in the Office of the Chancery Clerk of Harrison County, Second Judicial
District.

(Hereinafter referred to as POINT CADET PROPERTY, which is designated by
cross-hatching on the plat on Exhibit A attached hereto.)

AND WHEREAS, upon entry into the Union in 1817, the State of Mississippi became
the sovereign owner for the use and benefit of the people of all water bottoms
and submerged lands and all lands within the ebb and flow of the tide and up to
the line of mean high tide, said lands being commonly known as public trust
tidelands and submerged lands;

 

Page 1 of 15



--------------------------------------------------------------------------------

AND WHEREAS, the State of Mississippi’s title to and ownership of the public
trust tidelands may not be alienated or otherwise affected by avulsion or by
filling or other artificial or non-natural means;

AND WHEREAS, the State of Mississippi asserts that POINT CADET PROPERTY was
public trust tidelands at the time of statehood and has at all times since
remained public trust tidelands;

AND WHEREAS, by various agreements, deeds and condemnation proceedings, CITY has
acquired rights and claims to rights to a portion of POINT CADET PROPERTY
generally lying west of a line described as a southward extension of the West
line of Lot 4 Block 5 of the Summerville Addition of the City of Biloxi, and
CITY likewise claims ownership of said westerly part of POINT CADET PROPERTY;
CITY also claims leasehold interests in some of POINT CADET PROPERTY lying east
of such southerly line extension;

AND WHEREAS, IHL acquired rights and claims to rights to a portion of POINT
CADET PROPERTY generally lying East of a line described as the southward
extension of the West line of Lot 4 Block 5 of the Summerville Addition of the
City of Biloxi, by three Quitclaim Deeds from the United States of America filed
in the Land Records of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi:

Quitclaim dated November 1, 1973 in Book 44, Pages 374-386,

Quitclaim dated March 27, 1973 in Book 38, Pages 449-459 and

Quitclaim dated June 2, 1966 in Book 570, Pages 536-547.

IHL likewise claims ownership of said easterly part of POINT CADET PROPERTY;

AND WHEREAS, ISLE does not claim any fee ownership of POINT CADET PROPERTY, but
does hold leasehold interests in POINT CADET PROPERTY on which it operates its
business;

AND WHEREAS, unresolved disputes arising from conflicting claims in and to POINT
CADET PROPERTY have been an impediment to further development and the financing
of development upon POINT CADET PROPERTY;

AND WHEREAS, believing it is in their best interests, STATE, CITY, IHL and ISLE
desire to amicably resolve said disputes, and so avoid the financial costs, loss
of time and the danger of loss of possession of property which would inevitably
result from potentially protracted litigation, and to enable continued use and
development in a planned and orderly fashion without the uncertainties, added
expense and delays caused by uncertain titles and the possibility of litigation.

 

Page 2 of 15



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and of the interests
hereinbefore identified and in recognition of the benefits hereunder flowing to
each party under this AGREEMENT, STATE, CITY, IHL and ISLE, each intending to be
bound by the entirety of this AGREEMENT, hereby agree as follows:

 

I.

Definitions

 

 

(1)

STATE LEASES shall mean and include the following tidelands leases—

(a) Lease from the Secretary of State to City of Biloxi dated July 15, 1988, of
record in Book 197, Page 531, in the office of the Chancery Clerk of Harrison
County, Second Judicial District, together with any additional amendments
thereto, covering the property designated by cross-hatching on the plat on
Exhibit B attached hereto;

(b) Lease from the Secretary of State to City of Biloxi dated July 15, 1988, of
record in Book 197, Page 546, in the office of the Chancery Clerk of Harrison
County, Second Judicial District, and Addendum to said lease dated April 26,
1995, of record in Book 283, Page 369, in the office of the Chancery Clerk of
Harrison County, Second Judicial District, together with any additional
amendments thereto, covering the property designated by cross-hatching on the
plat on Exhibit C attached hereto;

 

 

(2)

IHL LEASE shall mean and include the following lease—

(a) Lease from the Board of Trustees of State Institutions of Higher Learning
for and on behalf of the Gulf Coast Research Laboratory to Point Cadet
Development Corporation dated December 2, 1985, of record in Book 165, Page 351,
in the office of the Chancery Clerk of Harrison County, Second Judicial
District, and First Addendum to Lease dated August 9, 1988, of record in Book
199, Page 275, in the office of the Chancery Clerk of Harrison County, Second
Judicial District, together with any additional amendments thereto, covering the
property designated by cross-hatching on the plat on Exhibit D attached hereto;

 

 

(3)

CITY LEASES shall mean and include the following leases—

(a) Lease from Point Cadet Development Corporation to Seventy-Six, Inc. dated
May 12, 1986, of record in Book 177, Page 455, in the office of the Chancery
Clerk of Harrison County, Second Judicial District; Addendum to lease dated
August 1, 1992, of record in Book 246, Page 502, in the office of the Chancery
Clerk of Harrison County, Second Judicial District; Second Addendum to lease
dated April 13, 1994, of record in Book 275, Page 559, in the office of the
Chancery Clerk of Harrison County, Second Judicial District; Third Addendum to
lease dated April 26, 1995, of record in Book 283, Page 315, in the office of
the Chancery Clerk of Harrison County, Second Judicial District; Renewal of said
lease for additional term of 5 years beginning July 1, 1999, together with any

 

Page 3 of 15



--------------------------------------------------------------------------------

additional amendments and restatements to said lease and all renewals and
extensions as provided therein, said lease generally referred to as the “CASINO
LEASE,” covering the properties designated by cross-hatching on the plat on
Exhibit E attached hereto.

(b) Lease from the City of Biloxi, Mississippi to Riverboat Corporation of
Mississippi dated April 13, 1994, a recording memorandum of which is of record
Book 275, Page 570, in the office of the Chancery Clerk of Harrison County,
Second Judicial District; First Amendment to Lease dated April 26, 1995, of
record in Book 283, Page 349, in the office of the Chancery Clerk of Harrison
County, Second Judicial District; together with any additional amendments and
restatements to said lease and all renewals and extensions as provided therein,
said lease generally referred to as the “HOTEL LEASE,” covering property
designated by cross-hatching on the plat on Exhibit F attached hereto.

(c) The proposed ILSE lease covering NEW TRACT A and NEW TRACT B as described in
Section V of this AGREEMENT.

 

 

(4)

BERTH RENTAL AGREEMENT shall mean the Amendment and Restatement of Berth Rental
Agreement dated May 12, 1992 between Biloxi Port Commission (BPC) and ISLE, as
amended by the Second Amendment to Berth Rental Agreement between BPC and ISLE
dated August 13, 1996, and the Third Amendment to Berth Rental Agreement dated
December 14, 1999, between BPC and ISLE, as it may from time to time be further
amended, modified, supplemented, restated, renewed or extended, covering the
property designated by cross-hatching on the plat on Exhibit G attached hereto.

 

 

(5)

ACCESS LEASE shall mean the Agreement dated November 3, 1997, between ISLE and
IHL, as extended, covering the ACCESS TRACT.

 

 

(6)

ACCESS TRACT shall mean the property designated by cross-hatching on the plat on
Exhibit H attached hereto.

 

 

(7)

SCOTT LEASE shall mean the lease from STATE and CITY to IHL described in
Paragraph II(5) hereof.

 

 

(8)

SCOTT CENTER shall mean the Gulf Coast Research Laboratory / J. L. Scott Marine
Education Center.

 

 

(9)

NEW TRACT A shall mean the property designated by Cross-hatching on the plat on
Exhibit I attached hereto.

 

 

(10)

NEW TRACT B shall mean the property designated by cross-hatching on the plat on
Exhibit J attached hereto.

 

Page 4 of 15



--------------------------------------------------------------------------------

 

(11)

PARK CONVERSION TRACT shall mean the property designated by cross-hatching on
the plat on Exhibit K attached hereto.

 

 

(12)

BERTH EXPANSION TRACT shall mean the property designated by cross-hatching on
the plat on Exhibit L attached hereto.

 

II.

Settlement

(1) As a resolution of the tidelands boundary issues between STATE and CITY and
in consideration of the mutual covenants, promises, and revenue sharing
provisions contained in Paragraph IV hereof, it is agreed that (i) the interest
of CITY in the POINT CADET PROPERTY is a vested undivided one-third
(1/3) interest; (ii) the interest of the State of Mississippi in the POINT CADET
PROPERTY is a vested undivided two-thirds (2/3) interest; (iii) the undivided
two-thirds (2/3) interest of the State of Mississippi encompasses the claim of
STATE that the POINT CADET PROPERTY is Public Trust Tidelands, together with the
claim of IHL under deeds from the United States of America identified
hereinabove; (iv) that in lieu of litigating the claims of STATE, CITY and IHL
to the POINT CADET PROPERTY, STATE, CITY and IHL agree to accept the benefits
and obligations of this AGREEMENT and hereinafter be bound thereby; and
(v) STATE and CITY shall hereafter hold and administer the POINT CADET PROPERTY
according to the terms of this AGREEMENT.

(2) All future renewals, leases, assignments, easements, consents, waivers and
other agreements including amendments and restatements thereto affecting POINT
CADET PROPERTY or any interests therein must be executed jointly by STATE and
CITY. Except with regard to IHL’s participation in the NEW MASTER PLAN provided
for in Paragraph VI hereof, IHL hereby irrevocably appoints and authorizes STATE
to act in its behalf for all intents and purposes concerning POINT CADET
PROPERTY, including execution of any and all renewals, leases, assignments,
easements, consents, waivers and other agreements including amendments and
restatements thereto. In acting for IHL under this AGREEMENT, STATE will
endeavor to maximize income for the benefit of IHL in executing any and all
future renewals, leases, assignments, easements, consents, waivers and other
agreements including amendments and restatements thereto affecting said
property. Prior to execution of any such renewals, leases, assignments,
easements, consents, waivers and other agreements including amendments and
restatements, STATE will discuss such execution with IHL.

(3) STATE and CITY agree that POINT CADET PROPERTY shall be held as a tenancy in
common as public trust property.

(4) STATE and CITY recognize that immediately prior to the execution of this
AGREEMENT, IHL, an official body of the State of Mississippi, is in possession
of a portion of POINT CADET PROPERTY generally lying east of a southward
extension of the west line of Lot 4, Block 5 of the Summerville Addition of the
City of Biloxi, a map or plat of said subdivision being of record in the Office
of the Chancery Clerk of Harrison County, Mississippi, Second Judicial District
subject however to the IHL LEASE, the ACCESS LEASE and the Intergovernmental
Agreement between the Mississippi Commission on Natural Resources, IHL and CITY,
as recorded in Land Deed Book 176, Page 369. IHL acknowledges that possession is

Page 5 of 15



--------------------------------------------------------------------------------

held for the use and benefit of the Gulf Coast Research Laboratory and the
property in its exclusive possession is currently occupied and used by the SCOTT
CENTER.

(5) STATE and CITY will execute a lease to IHL for the use and benefit of the
Gulf Coast Research Laboratory. The lease will cover that portion of POINT CADET
PROPERTY situated generally east of a line described as the southward extension
of the West line of Lot 4 Block 5 of the Summerville Addition of the City of
Biloxi subject to existing leases on said property and LESS AND EXCEPT the
property included in the IHL LEASE and designated by cross-hatching on that plat
on Exhibit D attached hereto and NEW TRACT A and subject to (a) the right of
ISLE to use ACCESS TRACT for surface parking and access to NEW TRACT A and
property covered by CASINO LEASE, (b) public access for Point Cadet Marina and
property shown on Exhibit D, and (c) the Intergovernmental Agreement between the
Mississippi Commission on Natural Resources, IHL and CITY, as recorded in Land
Deed Book 176, Page 369, in the Office of the Chancery Clerk of Harrison County,
Second Judicial District. The rights of the ISLE under this provision shall be
coextensive with the term of its lease on NEW TRACT A and CASINO LEASE. The
purpose of SCOTT LEASE shall be limited to the use by the Gulf Coast Research
Laboratory to further its mission and purposes and specifically for the
operation and expansion of the SCOTT CENTER and/or other educationally sound
programs, operations or facilities consistent with the NEW MASTER PLAN and all
future amendments and updates to said plan. Any property included in the SCOTT
LEASE that is subsequently developed under the NEW MASTER PLAN will be released
from the SCOTT LEASE, and STATE and CITY will execute a new lease for such
development purposes. Subject to Paragraph IV(6) hereof, rent under any such new
leases for development purposes will be shared pursuant to IV(2) hereof. The
SCOTT LEASE shall be exempt from any use or rental fees pursuant to MISS. CODE
ANN. §29-15-13 and § 29-1-15. The term of the SCOTT LEASE shall be for 40 years
with an option to renew for an additional 25 years, unless sooner terminated by
the failure to use lease premises for the permitted purposes of the lease.

 

III.

Status of Existing Leases and Obligations of the Parties Thereunder

(1) Upon execution and court approval of this AGREEMENT, (i) IHL and CITY shall
execute a full release and termination of IHL LEASE effective as of the date of
court approval of this AGREEMENT, and (ii) STATE, IHL, CITY and ISLE recognize
that the ACCESS LEASE expires by its own terms. Thereafter the right of IHL to
occupy any part of POINT CADET PROPERTY and to receive payments shall be
governed by this AGREEMENT.

(2) Notwithstanding the termination of IHL LEASE, but subject to the limitations
contained in Paragraph IV(6) of this AGREEMENT, CITY shall pay to IHL each year
to December 31, 2085 a sum equal to one-hundred twenty-five thousand and no/100
dollars ($125,000.00) less the amount of any payments to IHL made pursuant to
Section IV hereof. CITY and IHL shall enter an agreement regarding the time and
manner of making the payment provided for in this paragraph and shall advise the
Secretary of State regarding the disbursement from the “Point Cadet Leasing
Fund” of IHL’s share of rent under Section IV hereof.

(3) Promptly after execution and court approval of this AGREEMENT, (i) STATE,
CITY and ISLE shall execute amendments to CITY LEASES removing the lease
provision

 

Page 6 of 15



--------------------------------------------------------------------------------

requiring ISLE to pay all rents under IHL LEASE beginning in the year 2016 and
removing the lease provision requiring ISLE to pay one-half of rents under STATE
LEASES, and otherwise deleting references therein to IHL and IHL LEASE; (ii) the
CITY LEASES shall also be amended to extend the terms as being capable of
running through December 31, 2085 (including through the exercise of options by
ISLE in its discretion) and to change the place for payment of rents thereunder
consistent with Paragraph VIII hereof; (iii) the terms of the STATE LEASES shall
be amended so that the terms thereof are 40 years from the effective date of
this AGREEMENT, with an option to renew for an additional 25 years; and
(iv) STATE, CITY and ISLE agree to amend existing easements as necessary or
appropriate to accommodate the dredging, landfilling, wharfing and construction
as contemplated by the cross-hatching on the plat on Exhibit L attached hereto.
STATE, CITY and ISLE also shall be entitled to otherwise amend the CITY LEASES
upon mutual agreement.

(4) (a) In lieu of the rent provided in STATE LEASES, it is hereby agreed by
STATE, CITY and ISLE that the annual rent to STATE for the “Public Trust
Tidelands Fund” shall be five hundred thousand and no/100 dollars ($500,000.00)
payable on or before June 30th of each year, beginning June 30, 2002, during the
term of STATE LEASES. Said rent shall thereafter be adjusted every five years
during the remaining term of STATE LEASES based on the All Urban Consumer Price
Index-All Items (CPI) with the first adjustment effective beginning June 30,
2007 (for purposes of this paragraph, hereinafter referred to as “State Rent”).
So long as ISLE is a tenant of POINT CADET PROPERTY, ISLE hereby agrees to pay
the full amount of “State Rent” as set forth in this AGREEMENT. It is
specifically agreed and understood that the terms of this paragraph setting the
“State Rent” shall apply to all property covered and included in STATE LEASES
whether or not a part of POINT CADET PROPERTY. It is acknowledged and agreed
that, the rent obligation created in this Paragraph III(4) hereof is the only
rent obligation of the ISLE to the STATE under the STATE LEASES. If the CITY
LEASES are ever amended and restated and the STATE LEASES become subsumed or
incorporated therein, then the substance of this paragraph shall be incorporated
therein.

(b) However, in the event that STATE and CITY lease any portion of POINT CADET
PROPERTY covered by STATE LEASES to a non-governmental entity other than an
entity owned or controlled by ISLE (for purposes of this paragraph, hereinafter
referred to as “Entity”), then each such lease shall provide that the “Entity”
lessee shall be responsible for paying a portion of the “State Rent” to be
calculated in the following manner: total number of square feet of property
included in STATE LEASES covered in “Entity” lease divided by the total number
of square feet covered by STATE LEASES multiplied by the “State Rent.” During
the existence of any such “Entity” lease, the obligation of ISLE to pay the full
amount of “State Rent” shall be reduced by that portion of “State Rent” required
to be paid by “Entity” lessees under “Entity” leases. “Entity” leases shall
further provide that at the beginning of the first year of any “Entity” lease
having an effective date other than June 30 th, the “Entity” lessee shall
reimburse ISLE for “Entity” lessee’s prorated share of “State Rent,” and in
furtherance of such provision, “Entity” shall pay ISLE such prorated share of
“State Rent” contemporaneously with the execution and deliver of the “Entity”
lease. Thereafter, ISLE and each “Entity” lessee shall pay “State Rent” on or
before June 30th of each year in the manner provided in Paragraph VIII hereof.
CITY and STATE agree that the amount of “State Rent” is based upon the current
commercial use of the site by the ISLE, and should the ISLE or a successor in
interest to the ISLE no longer be contractually bound to pay this sum, then the
STATE and the CITY agree to re-evaluate the amount of “State Rent” due based
upon the use of the property at that time.

 

Page 7 of 15



--------------------------------------------------------------------------------

(5) STATE, CITY, IHL and ISLE acknowledge and recognize STATE LEASES and CITY
LEASES, which shall remain binding in all of their terms and provisions, except
as may be inconsistent with the terms of this AGREEMENT. In the event of a
conflict between STATE LEASES and this AGREEMENT or CITY LEASES and this
AGREEMENT, then the terms of this AGREEMENT shall control. Except as provided
herein, all obligations and duties of any party to STATE LEASES and CITY LEASES
shall remain the sole obligation and duty of each party in the same manner after
this AGREEMENT as existed before this AGREEMENT. Unless otherwise expressly
provided in herein, this AGREEMENT is not intended to and shall not be construed
to cause another party to assume or share any duties or obligations under the
existing leases that were not an obligation of the party prior to this
AGREEMENT.

(6) Notwithstanding the provisions contained in Paragraph III(5) of this
AGREEMENT, the parties to this AGREEMENT acknowledge and recognize the following
agreements affecting parts of POINT CADET PROPERTY, insofar as said agreements
otherwise remain in force and effect, in addition to the existing STATE LEASES
and CITY LEASES:

(a) Intergovernmental Agreement between the Mississippi Commission on Natural
Resources, IHL and CITY, as recorded in Land Deed Book 176, Page 369, of the
land record in the Office of the Chancery Clerk of Harrison County, Second
Judicial District;

(b) The unrecorded Concession Agreement dated September 30, 1987, between the
Point Cadet Development Corporation and Juan Hebert, Danny Pitalo, and George
Pitalo (d/b/a Marina Point, Inc.);

(c) The Marina Lease between the Point Cadet Development Corporation and the
Biloxi Port Commission dated May 23, 1986, as recorded in Land Deed Book 176,
Page 257; and as amended by an agreement dated November 17, 1986, which was
recorded in Land Deed Book 179, Page 10, and by an agreement dated March 22,
1995, which was recorded in Land Deed Book 285, Page 115, of record in the
Office of the Chancery Clerk of Harrison County Second Judicial District.

(d) Boardwalk Easement between CITY and Biloxi Port Commission dated
February 10, 1989, and recorded in Land Deed Book 207, Page 42.

(e) A parking lot agreement styled Modification of Memorandum of Agreement
between CITY and Biloxi Port Commission dated July 5, 1989;

(f) All agreements, contracts, or covenants either created by or incurred in
conjunction with the issuance of bonds or any other form of secured financing
which encumbers any portion of the POINT CADET PROPERTY or is secured

 

Page 8 of 15



--------------------------------------------------------------------------------

by a pledge of either rents generated by or income created by any portion of the
POINT CADET PROPERTY.

(g) Declaration of Shared Facilities Agreement dated April 26, 1995 by ISLE.

 

IV.

The Division of Rents under Existing and Future Leases

(1) From and after the effective date of this AGREEMENT, all rents due or to
become due under the terms and provisions of existing CITY LEASES, or under any
future amendments, restatements, extensions or renewals thereof, as well as
under any new leases of the property included in CITY LEASES or any portion
thereof, shall be divided and shared as follows:

(a) CITY will receive all rents up to an amount equal to two million seven
hundred thirty-three thousand and no/100 dollars ($2, 733,000.00).

(b) All rents in excess of two million seven hundred thirty-three thousand and
no/100 dollars ($2,733,000.00) will be divided as follows—

One-third (1/3) to STATE

One-third (1/3) to IHL

One-third (1/3) to CITY.

(2) All rents under any new leases of POINT CADET PROPERTY, or any portion
thereof, other than new leases identified in Paragraph IV(1) hereof, shall be
divided and shared as follows—

One-third (1/3) to STATE

One-third (1/3) to IHL

One-third (1/3) to CITY.

(3) The collection and disbursement of all rents under existing and future
leases shall be made in accordance with Paragraph VIII hereof. This AGREEMENT
upon court approval shall constitute notice to all obligated to pay rent of the
change in rent collection procedures set forth in Article VIII hereof.

(4) The share of rents allocated to STATE under this AGREEMENT shall be paid
over to the “Public Trust Tidelands Fund” upon disbursement from the “Point
Cadet Leasing Fund” as defined in Article VIII of this AGREEMENT.

(5) The share of rents allocated to IHL will be dedicated to and used
exclusively for the operation and expansion of SCOTT CENTER and/or other
educationally sound programs, operations or facilities on POINT CADET PROPERTY
upon disbursement from the “Point Cadet Leasing Fund” as defined in Article VIII
hereof.

 

Page 9 of 15



--------------------------------------------------------------------------------

(6)(a) In the event that IHL abandons use of POINT CADET PROPERTY by the Gulf
Coast Research Laboratory and SCOTT CENTER, and/or other educationally sound
programs, operations or facilities, in lieu of rent provided in Paragraph IV
hereof, IHL shall receive the sum of One Million Two Hundred and Fifty Thousand
Dollars ($1,250,000.00) payable in ten (10) equal annual installments, and
thereafter all rights of IHL under this AGREEMENT and the SCOTT CENTER LEASE
will terminate. STATE shall be responsible for paying two-thirds (2/3) of said
sum and CITY shall be responsible for paying one-third (1/3) of said sum.

(b) In the event operations of SCOTT CENTER and/or other educationally sound
programs, operations or facilities on POINT CADET PROPERTY are impeded,
impaired, disturbed or ceased due to Acts of God, civil disturbance, acts of
war, or other events outside the control of IHL, IHL shall within one (1) year
of the occurrence of such event elect whether to abandon use of Point Cadet
Property pursuant to provisions of Paragraph IV(6)(a) hereof or whether to
proceed under this Paragraph IV(6)(b) hereof. In the event IHL elects to proceed
under this Paragraph IV(6)(b) hereof, then IHL shall: (i) continue to receive
rents as provided in Paragraph IV hereof; (ii) construct, repair or rebuild the
SCOTT CENTER or other educationally sound programs, operations or facilities on
the POINT CADET PROPERTY; and (iii) complete the process of resuming operations
on the POINT CADET PROPERTY within five (5) years, which period will be extended
by STATE and CITY upon a showing by IHL of good faith effort to resume
operations. In the event IHL does not resume operation of the SCOTT CENTER or
other educationally sound programs, operations or facilities within said five
(5) year period, or any extensions thereof, then all rights of IHL under this
AGREEMENT and the SCOTT CENTER LEASE shall terminate, and the share of rent
allocated to IHL under this AGREEMENT will thereafter be paid to STATE for the
“Public Trust Tidelands Fund.”

(7) At the time provided in existing leases, ISLE will furnish STATE and CITY
with detailed computations showing how rents were calculated. The computation
detail shall show at a minimum, rent computations for each lease and shall
detail gross gaming and non-gaming revenues under each lease. Such information
shall be deemed and held as confidential, commercial, financial and proprietary.
In addition, ISLE, at reasonable and mutually agreeable times, will make its
financial records available to the STATE and CITY, in order to verify the
accuracy of any rental payments on POINT CADET PROPERTY.

 

V.

Proposed ISLE Multi-level Parking Garage

(1) STATE, CITY and IHL find acceptable, and hereby consent to, the placement on
the southerly part of NEW TRACT A of a parking garage having (i) parking on
grade level and at least an additional five elevated parking levels,
(ii) dimensions of approximately 260 feet by 310 feet +/-, and (iii) capacity
for at least 1000 cars +/-, and having access thereto, all as generally depicted
on the plat on Exhibit I-1 attached hereto. STATE, CITY and ISLE shall enter
into a lease regarding NEW TRACT A and NEW TRACT B concerning development and
operation by ISLE of such garage and other parking and hotel and related
facilities, and also incorporating rights to and over the ACCESS TRACT (subject
to Paragraph II(4) hereof).

 

Page 10 of 15



--------------------------------------------------------------------------------

(2) ISLE agrees that (i) within ninety (90) days after ISLE begins to use the
new multi-level parking garage, ISLE will submit to CITY and STATE and IHL and
applicable planning authorities in Harrison County, Mississippi, a plan to
convert the PARK CONVERSION TRACT to a park area with green space, including
some part thereof reserved for parking for park users, and (ii) following
receipt of approvals from CITY, STATE and applicable authorities, ISLE will
implement the plan (collectively, the “Conversion”); provided, that ISLE’s
obligation to fund the Conversion shall not exceed $75,000. Provided, at all
times there shall continue to be available to the public for use as parking for
the Point Cadet Marina the same number of ground level parking spaces dedicated
for that purpose as is now provided and available.

 

VI.

New Master Plan

(1) STATE, CITY, IHL and ISLE will work cooperatively to develop a NEW MASTER
PLAN for the expansion of SCOTT CENTER and/or other educationally sound
programs, operations or facilities and future development of POINT CADET
PROPERTY. Each party will have an independent and equal voice in the development
of the NEW MASTER PLAN and updates and amendments thereto. Proposed development
under Paragraph V hereof may proceed in advance of the development of the NEW
MASTER PLAN. The NEW MASTER PLAN will, in any event, permit hotels and retail
and parking facilities on NEW TRACT A and NEW TRACT B.

(2) The development of the NEW MASTER PLAN will be funded by contributions of
Sixty thousand and no/100 dollars ($60,000.00) each from STATE, CITY, IHL and
ISLE. Each party shall designate two representatives to form a committee for
development of the NEW MASTER PLAN.

 

VII.

ISLE Exclusivity

Notwithstanding anything in this AGREEMENT to the contrary, all parties
acknowledge that (i) ISLE entered into other agreements identified herein
(including without limitation, the CASINO LEASE and the BERTH RENTAL AGREEMENT)
which grant certain exclusivity rights to ISLE; and (ii) ISLE would not enter
into this AGREEMENT without the covenant (hereby agreed to by all parties) that
the exclusivity provisions in those agreements shall be applicable to and
binding upon all parties hereto and shall inure to the benefit of ISLE as if set
out herein and shall apply to not just the POINT CADET PROPERTY, but also all
waters contiguous, within or adjacent thereto where gaming or gambling is
authorized under applicable law, and shall be referenced in any deed, lease,
deed of trust, or other instrument of conveyance as assignment.

 

VIII.

Court Approval of this Agreement of Settlement and Compromise

(1) Upon execution of this AGREEMENT by all parties, said parties shall
cooperate and use their best efforts to file an appropriate proceeding in the
Chancery Court of the Harrison County, Second Judicial District, to obtain court
approval of the terms and provisions of this AGREEMENT. The petition to the
Court will include a request that the judgment of the Court approving the terms
and provisions of this settlement include directions to the State Treasurer to
create or designate a special fund called the “Point Cadet Leasing Fund” to be
administered by the Secretary of State.

 

Page 11 of 15



--------------------------------------------------------------------------------

(2) Rents under STATE LEASES and CITY LEASES and any new leases of the POINT
CADET PROPERTY, or any portion thereof, will be paid to the “Point Cadet Leasing
Fund.” Disbursements from the “Point Cadet Leasing Fund” shall be made by the
State Treasurer upon direction of the Secretary of State in accordance with the
terms of this AGREEMENT. STATE and CITY shall enter an agreement establishing
the manner and times for making disbursements from the “Point Cadet Leasing
Fund.”

(3) STATE, CITY, IHL and ISLE hereby agree and stipulate that no resolution
reached in this AGREEMENT will be used in any proceeding or litigation, either
offensively or defensively, relating to any claim or interest involving any
other property beyond the POINT CADET PROPERTY.

 

IX.

Miscellaneous

(1) IHL shall be solely responsible for obtaining release of any covenant
contained in the deeds from the United States, necessary to accomplish the
purpose of this AGREEMENT.

(2) ISLE shall be solely responsible for obtaining from its lenders or
mortgagees any consents or approvals required for the ISLE to enter this
AGREEMENT.

(3) Each party to this AGREEMENT shall be solely responsible and shall assume
the defense of any claim arising under its chain of title.

(4) This AGREEMENT shall be binding on and inure to the benefit of the
successors and assigns of the parties hereto.

(5) Point Cadet Development Corporation acknowledges the terms and conditions of
this AGREEMENT and agrees to be bound hereby and to execute and deliver such
other documentation as may from time to time be necessary or appropriate in
furtherance of the terms hereof.

(6) The Attorney General of the State of Mississippi approves this AGREEMENT in
his capacity as legal counsel for STATE and IHL.

(7) The parties hereto agree to amend this AGREEMENT from time to time to
incorporate more specific descriptions of property and tracts depicted on the
plats on exhibits attached hereto, as such descriptions become available.

(8) To the extent the rights, obligations, covenants and duties herein affect
the use, possession, disposition, assignment, transfer, lease or encumbrance of
real property, those rights obligations, covenants, and duties shall run with
the land described herein as the POINT CADET PROPERTY.

 

Page 12 of 15



--------------------------------------------------------------------------------

X.

Effective Date of Agreement

This AGREEMENT shall take effect and shall be recorded with the Chancery Clerk
of Harrison County, Second Judicial District following entry of a judgment of
the Chancery Court of Harrison County, Second Judicial District.

 

STATE OF MISSISSIPPI, BY AND THROUGH ERIC CLARK, SECRETARY OF STATE

 

AND

 

ERIC CLARK, SECRETARY OF STATE, AS TRUSTEE
OF THE PUBLIC TRUST TIDELANDS

By

 

/s/ Eric Clark

 

ERIC CLARK

 

Executed this the 12th day of August, 2002

BOARD OF TRUSTEES OF STATE INSTITUTIONS OF HIGHER LEARNING, FOR ITSELF AND ON
BEHALF OF THE UNIVERSITY OF SOUTHERN MISSISSIPPI, THE GULF COAST RESEARCH
LABORATORY, AND THE J. L. SCOTT MARINE EDUCATION CENTER

By

 

/s/ Bryce Griffis

 

BRYCE GRIFFIS, PRESIDENT

 

Executed this the 15th day of August, 2002

Attest

 

/s/ Thomas D. Layzell

 

THOMAS D. LAYZELL, COMMISSIONER OF HIGHER EDUCATION

 

Executed this the 15th day of August, 2002

 

Page 13 of 15



--------------------------------------------------------------------------------

CITY OF BILOXI

By

 

/s/ A. J. Holloway

 

A. J. HOLLOWAY, MAYOR

 

Executed this the 15th day of August, 2002

Attest

 

/s/ Brenda H. Johnston

 

BRENDA H. JOHNSTON, MUNICIPAL CLERK

 

Executed this the 15th day of August, 2002

ISLE OF CAPRI CASINOS, INC, A DELAWARE CORPORATION

 

AND

 

RIVERBOAT CORPORATION OF MISSISSIPPI, A MISSISSIPPI CORPORATION, DOING BUSINESS
AS THE ISLE OF CAPRI CASINO

 

By

 

/s/

 

Name

 

John M. Gallaway

 

Office

 

President

   

Executed this the 15th day of August, 2002

 

Attest

 

/s/

 

Name

 

Rexford A. Yeisley

 

Office

 

Senior Vice President & CFO

   

Executed this the 15th day of August, 2002

 

Page 14 of 15



--------------------------------------------------------------------------------

APPROVED BY:

/s/ Ronnie Musgrove Governor

RONNIE MUSGROVE GOVERNOR

Executed this the 13th day of August 2002

MIKE MOORE, ATTORNEY GENERAL FOR THE STATE OF MISSISSIPPI IN HIS CAPACITY AS
LEGAL COUNSEL FOR, ERIC CLARK, SECRETARY OF STATE AND BOARD OF TRUSTEES OF STATE
INSTITUTIONS OF HIGHER LEARNING

By  

/s/ Mike Moore

 

MIKE MOORE

 

Executed this the 13th day of August, 2002

POINT CADET DEVELOPMENT CORPORATION

By  

/s/ A. J. Holloway

 

A. J. HOLLOWAY, PRESIDENT

 

Executed this the 15th day of August, 2002

Attest  

/s/ Harold McDonald

 

HAROLD MCDONALD, SECRETARY

 

Executed this the 15th day of August, 2002

 

Page 15 of 15



--------------------------------------------------------------------------------

LOGO [g94015img05.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img06.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img07.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img08.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img09.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img10.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img11.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img12.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img13.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img14.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img15.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img16.jpg]



--------------------------------------------------------------------------------

LOGO [g94015img17.jpg]